Citation Nr: 1452083	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  06-06 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for sleep apnea. 

4. Entitlement to service connection for bilateral pes planus (flat feet).  

5. Entitlement to service connection for a bilateral ankle disability. 

6. Entitlement to service connection for a bilateral foot disability.  

7. Entitlement to a disability rating greater than 10 percent for right leg shin splints.

8. Entitlement to a disability rating greater than 10 percent for left leg shin splints.  

9. Entitlement to an initial disability rating greater than 30 percent for major depressive disorder (MDD) prior to October 26, 2011.  

10. Entitlement to an initial compensable disability rating for degenerative disc disease (DDD) L5-S1 prior to January 9, 2008, and to a disability rating greater than 20 percent thereafter.  

11. Entitlement to a separate disability rating for right leg radiculopathy as a neurological component of service-connected DDD.  

12. Entitlement to a separate disability rating for left leg radiculopathy as a neurological component of service-connected DDD.  

13. Entitlement to a separate disability rating for bladder impairment as a neurological component of service-connected DDD.  

14. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities on a schedular and extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee, a June 2006 rating decision of the VA RO in New York, New York, and February 2008, April 2008, March 2009, and June 2013 rating decisions of the VA RO in Waco, Texas.  The VA RO in Waco, Texas currently has jurisdiction over the Veteran's claims file.  

The September 2005 rating decision increased the Veteran's disability ratings for bilateral shin splints to 10 percent.  The June 2006 rating decision granted service connection for MDD and assigned an initial 30 percent disability rating.  The February 2008 rating decision denied service connection for sleep apnea.  The April 2008 rating decision granted service connection for DDD and assigned an initial noncompensable rating effective December 19, 2003, and a 20 percent rating effective January 9, 2008.  The March 2009 rating decision denied service connection for hypertension and GERD and an increased rating for DDD.  

The Veteran testified at a hearing in January 2011 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.  

In August 2011 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  In the remand, the Board referred claims for service connection for bilateral knee, foot, and ankle conditions to the RO for initial adjudication.  Also in the August 2011 remand, the Board took jurisdiction over the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

During the pendency of the appeal, a November 2012 rating decision increased the Veteran's disability rating for MDD to 100 percent effective October 26, 2011.  For the period following that date, the benefit has been granted in full and is not before the Board.  For the period prior to October 26, 2011, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In a June 2013 rating decision, the RO denied service connection for bilateral pes planus, a bilateral foot disability, and a bilateral ankle disability.  The Veteran perfected his appeal of these issues to the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for erectile dysfunction to include as secondary to service-connected MDD and/or DDD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  Further, the issue of entitlement to service connection for a bilateral knee disability was referred to the AOJ in the August 2011 remand but has not yet been adjudicated and is again referred for initial consideration.  

The issues of entitlement to service connection for hypertension, GERD, and a bilateral foot disability; entitlement to a separate disability rating for bladder impairment as a neurological component of service-connected DDD; and entitlement to a schedular and extraschedular TDIU prior to January 9, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The evidence of record is at least in equipoise as to whether the Veteran has sleep apnea that is proximately due to or caused by a service-connected disability. 

2. The Veteran's pre-existing pes planus was aggravated beyond its natural progression during service.  

3. The preponderance of the evidence reflects that the Veteran does not have a bilateral ankle disability. 

4. The Veteran's right leg shin splints produce moderate knee or ankle disability.

5. The Veteran's left leg shin splints produce moderate knee or ankle disability.

6. Prior to July 19, 2010, the Veteran's MDD produced occupational and social impairment with reduced reliability and productivity.

7. Beginning July 19, 2010, the Veteran's MDD produced occupational and social impairment with deficiencies in most areas.

8. Beginning April 26, 2007, the Veteran had a combined range of motion of his thoracolumbar spine of 190 degrees accompanied by pain.  

9. After January 9, 2008, the Veteran's forward flexion of his thoracolumbar spine was 50 degrees accompanied by pain.  

10. The Veteran's DDD produces mild radiculopathy of the lower extremities.  

11. The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1. The Veteran's sleep apnea is proximately due to, or the result of a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2. The criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2013).

3. A bilateral ankle disability was not incurred or aggravated in service and is not proximately due to, or the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013). 

4. The criteria for a 20 percent disability rating, but no higher, for right leg shin splints have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.71a, Diagnostic Code 5262 (2013).

5. The criteria for a 20 percent disability rating, but no higher, for left leg shin splints have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.71a, Diagnostic Code 5262 (2013).

6. The criteria for an initial 50 percent disability rating, but no higher, for MDD are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9434 (2013).

7. Beginning July 19, 2010, the criteria for a 70 percent disability rating, but no higher, for MDD are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9434 (2013).

8. Beginning April 26, 2007, the criteria for a 10 percent rating, but no higher, for DDD of the thoracolumbar spine are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5423 (2013).  

9. Beginning January 9, 2008, the criteria for a disability rating in excess of 20 percent for DDD of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5423 (2013).  

10. The criteria for a separate 10 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 8520 (2013).

11. The criteria for a separate 10 percent rating for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Code 8520 (2013).

12. A schedular TDIU due to the Veteran's service-connected disabilities is granted, effective January 9, 2008.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With regard to the Veteran's claims that are being granted in full below, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).

With regard to the remaining claims, VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, letters dated in December 2003, April 2006, August 2007, July 2008, June 2011, and February 2013 satisfied the duty to notify provisions with regard to the Veteran's service connection and increased rating claims.  

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA), and indicated private medical records have been obtained.  

The Board notes that in May 2007, Dr. V. K. wrote a letter stating that he had prescribed bed rest "when symptoms arise" for the Veteran's back disability, but did not provide the duration.  It is reasonable to infer that Dr. V. K. intended the Veteran to rest whenever he experienced symptoms, as opposed to prescribing a specific duration.  Dr. V. K.'s statement does not form the basis to trigger VA's duty to seek clarification of a private medical opinion because it is not ambiguous.  Savage v. Shinseki, 24 Vet. App. 259, 260 (2011).  

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The May 2013 ankle examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The VA examinations evaluated the severity of his shin splints, DDD, and MDD.  They are adequate because they are based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in January 2011.  The hearing focused on the elements necessary to substantiate his claims and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, this case was remanded in August 2011 for additional evidentiary development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

Finally, there was substantial compliance with the August 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran underwent adequate VA examinations.  SSA, VA, and private medical records were obtained.  With regard to the records for Dr. Shen, a neurologist, the RO solicited information regarding this physician in an August 2011 letter.  In a September 2011 letter, he returned a release form for Dr. Shen.  He stated that he had a neurology consultation with Dr. Shen in October 2007.  At his October 2007 RO hearing, he testified that Dr. Shen referred him to physical therapy.  The RO did not attempt to obtain records from this provider.  However, the Veteran's September 2011 statement included a record from Dr. Shen showing an October 2007 referral for physical therapy for back pain.  There is no evidence of record that the Veteran saw Dr. Shen on any other occasion.  The Board recognizes this deviation from the remand directives, but finds that it is not such that a remand is required for correction.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed. See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A. Sleep Apnea

The Veteran has been diagnosed with sleep apnea by a sleep study.  A March 2008 private medical opinion from Dr. C. D. concludes, "I believe that the obstructive sleep apnea is most likely due to a sedentary lifestyle and excessive weight gain around his throat due to the effects of his [DDD]."  Dr. C. D.'s opinion and rationale provide highly probative weight in support of service connection on a secondary basis under 38 C.F.R. § 3.310 (2013).  The August 2007, October 2007, and October 2011 VA examinations do not provide adequate rationales and are therefore not probative.  Affording the Veteran the benefit of the doubt, secondary service connection is established because Dr. C. D. provided probative evidence that the Veteran's sleep apnea was caused by his DDD and there is no probative evidence to the contrary.  38 C.F.R. § 3.310 (2013). 

B. Pes Planus

The Veteran's October 1990 entrance examination noted the presence of mild asymptomatic flat feet.  Because this preexisting condition was noted on entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  In this case, the Veteran's STRs note that in March 1991, he presented with bilateral foot pain, low arches, and tenderness.  The assessment was overuse with mild pes planus.  He was placed on a 5 day temporary profile allowing him to march and run at his own pace.  Reading this evidence in the most favorable light, the Veteran's pes planus increased in severity during service.  

A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306(a) (2013).  If the preexisting disorder underwent an increase in severity during service, clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation.  Such evidence includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b) (2013).  The May 2013 VA examiner's opinion that there is "no sign" that the Veteran's pes planus was aggravated beyond its natural progression does not rise to the level of clear and unmistakable evidence.  Especially since the examiner noted that, "[t]he [V]eteran entered service in 1990 with asymptomatic pes planus and [it] became symptomatic in basic training...."  There is no clear and unmistakable evidence showing that the symptoms in service were the result of the natural progression of pes planus.  38 C.F.R. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306 (2013).  Therefore, service connection is warranted based upon aggravation of a preexisting disability.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

C. Bilateral Ankle Disability

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007).  The evidence of record does not show the presence of an ankle disability during the appeal period.  Id., at 321; Romanowsky, 26 Vet. App. at 293.  The Veteran underwent a VA examination in May 2013.  The examiner diagnosed bilateral ankle sprains that had resolved.  He stated, "[t]here is no current condition identified and there is no ank[y]losis found on the clinical examination."  X-rays taken with the examination revealed no osseous abnormalities.  Bilateral calcaneal spurs were identified, but the examiner stated that they would be addressed by the VA foot examination.  As a result, the calcaneal spurs will be addressed in the Board's remand of the Veteran's bilateral foot disability claim.  The examiner reviewed the record and noted that the Veteran's STRs showed that he complained of twisting his ankles in 1990 during basic training.  He had "conservative" treatment and the examiner concluded that the sprains "...have since resolved."  

The Veteran has stated that he has bilateral ankle pain, and he is competent to do so.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds his statement credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Functional loss caused by pain is akin to functional loss caused by physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  But here there is also no competent evidence of any such functional loss.  The post-service treatment records do not note any diagnoses of an ankle disability.  Moreover, although complaining of generalized ankle pain, the Veteran has not attested to any specific functional loss as the result.  In this case, the Veteran's lay assertions of pain alone without a description of functional loss caused by such are not sufficient to establish the presence of an ankle disability during the appeal period.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  

Accordingly, the preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of a disability of either ankle.  Therefore, the Board finds that the service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

A. Shin Splints

Shin splints are not specifically listed in the rating schedule.  An unlisted condition may be rated under the Diagnostic Code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  When a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27 (2013).  

The RO has analyzed the Veteran's shin splint symptoms under multiple Diagnostic Codes.  The most current rating code sheet shows that it is evaluated under Diagnostic Code 5099-5024.  Diagnostic Code 5024, tenosynovitis, instructs the rater to evaluate the disability based on limitation of motion of the affected parts or as arthritis.  38 C.F.R. § 4.71a (2013).  

Degenerative arthritis is evaluated under Diagnostic Code 5003.  Id.  Under Diagnostic Code 5003, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2013).  

In September 2005 the RO assigned a 10 percent evaluation based upon pain in two major joint groups.  In its June 2006 Statement of the Case (SOC), the RO concluded that pain after repetitive use constituted an incapacitating exacerbation, warranting a 10 percent evaluation.  Although the RO decided to apply the rating criteria from Diagnostic Code 5003, the Board does not find these criteria to be the most appropriate for the following reasons.  In this case, the rating criteria for arthritis are not analogous to shin splints.  The 20 percent criteria specifically require x-ray findings as well as incapacitating episodes.  Arthritis of two major joints or two minor joint groups due to shin splints is not shown by x-ray.  Additionally, the Veteran has described his shin splint symptoms primarily as an aching pain in his legs with swelling that becomes worse with activity.  To the extent that the Veteran describes leg numbness and radiating pain in his lower extremities, separate evaluations are being granted for bilateral radiculopathy as noted in the section of this decision addressing DDD.  Lastly, as noted below, the December 2011 VA examiner has explained that the Veteran's shin splints do not impact his ability to use his joints.  Therefore, a rating by analogy to a joint-specific disorder which requires confirmation by x-ray is not appropriate.  

The Board has considered whether the Diagnostic Codes pertaining to limitation of motion of the knee and/or ankle are more appropriate and found that they are not analogous to the Veteran's shin splints.  Significantly, the December 2011 VA examiner stated that the Veteran's shin splints do not impact his ability to use his joints.  

Further, the May 2013 VA examiner found that the Veteran's ankle plantar flexion was 40 degrees and dorsiflexion was 20 degrees bilaterally and without painful movement or additional limitation of motion, bilaterally.  The Board notes that normal ankle plantar flexion is 45 degrees and normal dorsiflexion is 20 degrees.  38 C.F.R. § 4.71, Plate II (2013).  Even though the Veteran lost 5 degrees of plantar flexion, the examiner stated that his ranges of motion were "normal for the [V]eteran's age."  Because the Veteran can move his ankles, Diagnostic Code 5270 (ankylosis of the ankle) is not appropriate.  Further, his limitation of plantar flexion is at most, slight, and considered normal for his age.  Diagnostic Code 5271 (limited motion of the ankle) is not appropriate because a 5 degree loss of plantar flexion does not constitute "marked" limitation of motion, which is what is required for a 20 percent evaluation.  38 C.F.R. § 4.71a (2013).  

With regard to his knees, the record does not show that he has limitation of motion of his knees.  The record shows that is able to flex and extend his knees.  By his own report, he is able to walk approximately one quarter of a mile.  Therefore, Diagnostic Code 5256 is not appropriate.  Further, the December 2011 VA examiner stated that range of motion studies are not applicable for shin splints.   Therefore, limitation of motion of the knees is not analogous to his shin splints, which the examiner described as pain and swelling of the anteromedial shins, not the knees.  Diagnostic Codes 5260 and 5261 are not appropriate.  38 C.F.R. § 4.71a (2013).  

The Board has considered whether a Diagnostic Code relevant to the lower leg muscles is applicable, as the RO did in its February 2006 SOC.   See 38 C.F.R. § 4.73, Diagnostic Codes 5311, 5312 (2013).  Compensable ratings under the Muscle Group Diagnostic Codes contemplate more severe injuries to a muscle, typically from a bullet or other type of missile.  See 38 C.F.R. § 4.56 (2013).  Thus, it is not appropriate to analogize the Veteran's shin splints to a "muscle injury" for VA purposes.  

In its December 2013 Supplemental Statement of the Case (SSOC), the RO employed the criteria set forth in Diagnostic Code 5262, impairment of the tibia and fibula.  38 C.F.R. § 4.71a (2013).  The Board finds that Diagnostic Code 5262 contains the most appropriate criteria to rate shin splints by analogy because the December 2011 VA examiner stated that the Veteran's shin splints did not impact his ability to use his joint and shin splints are also described as "medial tibial stress syndrome" on the VA examination worksheet.  Further, "shin" is defined as either "the crest or anterior edge of the tibia" or "the anterior aspect of the lower limb below the knee."  Dorland's Illustrated Medical Dictionary, 1703 (32nd ed. 2012).  Thus, it is more appropriate to analogize it to a condition of the tibia than a condition of a joint. 

Under Diagnostic Code 5262, a 10 percent rating is warranted with slight knee or ankle disability.  A 20 percent evaluation is warranted with moderate knee or ankle disability.  A 30 percent evaluation is warranted with marked knee or ankle disability.  38 C.F.R. § 4.71a (2013).  The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).  

The Board finds that the Veteran's shin splint symptoms more closely approximate moderate ankle or knee disability because they are frequently very painful, they limit his ability to walk long distances, and prevent him from playing sports.  Affording him the benefit of the doubt, a 20 percent evaluation is granted for each leg.  38 U.S.C.A. § 5107(b) (West 2002).  However, for the reasons discussed below, a 30 percent evaluation is not warranted because his symptoms do not cause marked ankle or knee disability.  

At his January 2004 VA examination, the Veteran complained of anterior shin pain with any type of activity.  He could not play basketball.  The examiner found that there was no swelling or deformity of either tibia.  Upon examination, there was minimal tenderness to palpation along the medial border of the tibias.  His strength was normal.  His neurological examination was negative.  He was able to toe and heel walk.  

At his September 2005 VA examination, the Veteran complained of continuous anterior foreleg pain.  He reported instances of weakness and swelling.  He denied stiffness, redness, drainage, and instability.  There was no locking of the joints or abnormal motion.  He stated that he had constant pain during flare-ups.  He had full range of motion in his knees.  There was tenderness to palpation over the anterior tibia in both legs.  He had a normal gait.  X-rays revealed a normal bilateral tibia and fibula.  

At his December 2009 VA examination, he reported pain over his shins after prolonged standing and walking.  He reported daily flare-ups that caused increased pain.  Upon examination he had "moderate" tenderness over both shins.  There was no heat, redness, or swelling. 

At his October 2011 VA examination he was in "no apparent distress," but complained of continued pain in the anterior medial shins at a level of 6 to 7 out of 10, with a peak severity of 10 out of 10.  He complained of a feeling of heat and swelling in his shins, but denied redness.  He used orthopedic devices for other conditions.  He stated that he could walk one quarter of a mile and stand for four to five minutes.  He had pain on movement.  His shin splints interfered with standing and sitting.  The examiner found that he did not have any other symptoms, signs, findings, or complications of shin splints.  When the Veteran was employed, the examiner found that shin splints would have prevented him from doing jobs requiring prolonged standing or walking.  However, he was able to do sedentary work allowing for frequent breaks to walk, sit, and stretch his legs.  

His private and VA treatment records show consistent complaints of an aching pain in the anterior tibia area of both lower extremities.  He attended physical therapy.  An April 2005 private medical record notes that he had pain and swelling in his shins, but had a normal gait.  He had decreased functional use of his lower extremities due to decreased strength, proprioception, balance, and pain.  In May 2005 he was noted to have walked "...briskly and [gave] no indication of any pain or discomfort."  In February 2006, he reported being unable to run but walk eight miles per week.  He was unable to do heel or toe walking due to shin pain.  In December 2009 he stated that he rode his bicycle for three miles a day.  A September 2010 record from Dr. A. T. noted that he had shin pain most of the time and that it was relieved with rest, massage, and a heating pad.  

The medical evidence of record shows that the Veteran's shin splints predominantly manifest as subjective complaints of pain, swelling, and some tenderness to palpation during examination.  The record also shows that his shin pain prevents prolonged periods of standing or walking and some recreational activities such as basketball.  However, the Veteran also reported being able to ride a bicycle.  He had a normal gait and did not use orthotics or assistive devices as a result of his shin splints.  Significantly, the October 2011 examiner found that his shin splints "...do not limit use of the joints...."  

In December 2007, the Veteran stated that he had numbness, tingling, achiness, and swelling.  He stated that it bothered him to walk more than a mile.  The Veteran's lay assertions regarding pain are competent and credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, his subjective complaints of pain are already addressed by a finding that there is a moderate ankle or knee disability.  Further, his lay statements do not describe other types of functional loss due to pain that are not already shown by the medical evidence discussed above.  

At his January 2011 hearing, he asserted that his left leg is shorter than his right.  A leg length discrepancy is specifically listed on the December 2011 examination worksheet as a possible diagnosis.  However, the examiner did not select it and diagnosed only shin splints.  Although the Veteran is competent to report observable symptoms, the Board finds it persuasive that the examiner had an opportunity to select a leg length discrepancy on the examination worksheet, but did not.  Further, the examiner did not note an abnormal gait.  

For these reasons, his disability picture is not more closely approximated by a marked knee or ankle disability.  

While the Veteran has had continued complaints of leg numbness, the most probative evidence does not reflect that such complaints are due to the service-connected shin splints.  Instead, it is due to radiculopathy from his service-connected DDD and will be discussed below.  To separately evaluate the same symptoms as part of his rating for shin splints would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2013).  Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  For purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

In conclusion, reviewing the evidence, the Board finds that the Veteran's shin splints are most appropriately analogized to Diagnostic Code 5262 and that his overall disability picture more closely approximates a 20 percent rating for each leg.  38 C.F.R. § 4.7 (2013).  To this extent, the appeal is granted.  

B. MDD

Prior to October 26, 2011, the Veteran's MDD was assigned an initial 30 percent disability rating under Diagnostic Code 9434, MDD.  38 C.F.R. § 4.130 (2013).  For the reasons discussed below, the Board grants an initial 50 percent rating, and a 70 percent rating effective July 19, 2010.  

MDD is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2013).  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2013). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 45 at worst, to 55 at best.  

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).   Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran underwent a VA examination in May 2006.  He complained of sleep disturbance, moodiness, depression, guilt, and feeling hopeless about the future.  When depressed, he isolated himself.  He preferred to be alone, but forced himself to go to church functions.  He stated that he and his wife fought a lot, but he described their relationship as strong.  He endorsed past fleeting suicidal ideation without plan or intent.  He reported feeling paranoid sometimes and found it difficult to trust people.  The Veteran reported trouble concentrating and a feeling of not being able to retain information.  "[O]n more than one occasion," he had auditory hallucinations of someone calling his name and saw shadows in the corners of his vision.  

Upon examination, he was cooperative, friendly, and relaxed.  His speech and thought content were normal.  His mood was "slightly" depressed and his affect was euthymic.  The examiner determined that he was not psychotic.  He diagnosed chronic depression exacerbated by his service-connected disabilities and substance abuse.  He assigned a GAF score of 50, indicating moderate symptoms.  The examiner concluded that the Veteran's MDD reduced his ability to function in his family role, employment, interpersonal relationships, and recreational activities.  

The Board finds that the Veteran's disability picture more closely approximates a 50 percent rating based upon the May 9, 2006 VA examination because it shows that the severity, frequency, and duration of his symptoms more closely approximate occupational and social impairment with reduced reliability and productivity.  An initial 50 percent rating is granted.  38 C.F.R. § 4.130 (2013); see also Vazquez-Claudio, 713 F.3d at 117.  However, an initial 70 percent disability rating is not warranted based upon this examination.  

At his May 2006 examination, the Veteran reported chronic depression.  However, the examiner described his mood was "slightly" depressed.  Further, his affect was euthymic, meaning neither depressed nor manic.  Dorland's Illustrated Medical Dictionary 655 (32nd ed. 2012).  His level of depression, although chronic, does not reach the level of severity to meet the 70 percent criteria.  Although he reported fleeting suicidal ideation and audiovisual hallucinations, they were infrequent.  Further, he did not endorse a plan or intent to harm himself.  His occasional hallucinations were described as someone calling his name and shadows that disappeared as soon as he looked at them.  These symptoms do not have the level of severity or duration to meet the 70 percent criteria.  The May 2006 VA examination does not provide evidence to support an initial 70 percent rating for MDD.  

A January 2007 VA treatment record showed that the Veteran was diagnosed with MDD and was attending a substance abuse treatment program.  The examining provider found that the Veteran was under "a great deal of stress" due to family illness and legal problems.  The stress was causing conflict with his wife.  He reported being irritable, having problems sleeping, and being unable to concentrate.  The psychologist noted that in his "current condition," the Veteran was not employable and would not be so until "...the stresses in [his] life cease...."  Although the psychologist found the Veteran to be unemployable due to his psychiatric condition, the symptoms described in his letter do not rise to the level of severity needed to meet the 70 percent criteria.  

Simply because the Veteran reported irritability and problems concentrating, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his MDD rises to the 70 percent level.  Indeed, the 30 percent, 50 percent, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Vazquez-Claudio, 713 F.3d at 117.  Here, the Veteran's irritability is expressly contemplated by the 50 criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130 (2013).  The Veteran is adequately compensated for that impairment.  Further, his problems concentrating are also directly addressed by the 50 percent criteria which provide for difficulty understanding complex commands and memory impairment.  Lastly, the VA psychologist indicated that the Veteran's symptoms at that time were the result of external stresses and that the Veteran would be employable again once the stress was relieved and his family and legal situations had resolved.  This situation was temporary and therefore not of the duration required to more closely approximate the 70 percent criteria.  

In October 2007, he reported forgetfulness and short term memory problems.  He felt anxious, restless, and depressed.  

The Veteran underwent a VA examination in December 2007.  He described his symptoms as frequent and "moderate."  He felt depressed four to five times per week.  He stated that his condition remained the same as at his May 2006 VA examination.  He reported having no friends, but stated that he had some in Tennessee, where he used to live.  He preferred to be alone.  He felt worthless and unmotivated and had trouble sleeping.  Upon examination, his thoughts and speech were normal.  He denied hallucinations.  He reported having suicidal ideation every two months.  His memory was intact.  He did not engage in obsessive or ritualistic behavior.  His impulse control was not impaired.  The examiner assigned a GAF score of 55, indicating moderate symptoms.  The examiner concluded that the Veteran's MDD caused reduced reliability and productivity because the Veteran was unmotivated, had trouble focusing, and did not socialize.  

At his December 2007 RO hearing, he stated that he did breathing exercises and listened to self-help tapes when he felt depressed.  He could not communicate effectively with his wife; he screamed and yelled at her.  At the time of his hearing, he was not taking medication or attending therapy.  

In December 2008, the Veteran underwent another VA examination.  He felt that his wife was impatient with him.  He did not trust people and kept to himself.  He had lost interest in activities he previously enjoyed.  He stated that his depression had neither improved nor worsened since his December 2007 VA examination.  He felt stressed all the time, and that he had more bad days than good.  He reported a history of suicidal ideation but denied current suicidal thoughts.  Upon examination he reported his mood as "I'm ok," and his affect was flat.  His speech was normal.  There was no evidence of delusions.  His judgment, insight, and impulse control were not impaired.  His remote and recent memory were intact.  The examiner assigned a GAF score of 55, indicating moderate symptoms and classified his depression as "moderate" due to diminished interest, depressed mood, sleep impairment, fatigue, feelings as worthlessness, and decreased motivation.  He described it as "chronic."

A January 2009 VA treatment record noted that the Veteran felt stressed and overwhelmed.  

The evidence from October 2007 to January 2009 does not show that the Veteran's MDD is more closely approximated by the 70 percent criteria.  At his December 2007 and December 2008 VA examinations, he specifically reported that his symptoms had neither improved nor worsened since his May 2006 VA examination and the evidence does not show an increase in symptoms sufficient to grant an increased rating.  He also  indicated at his RO hearing that he was having relationship difficulties with his wife, but such conflict was already of record and it does not rise to the level of severity needed to be more closely approximated by "an inability" to establish relationships.  

A May 2009 VA treatment record noted that the Veteran felt suspiciousness toward the military.  He reported "...seeing shadows and sometimes hearing voices occasionally (they do not talk to him) when he is upset or depressed.  These do not appear to bother the [Veteran] at this time."  He reported occasionally having checking behaviors, ruminations, and hypervigilance.  He denied suicidal and homicidal ideation but reported once thinking of jumping off a building.  He had feelings of guilt, worthlessness, and hopelessness.  He had sleep disturbance, poor energy, low motivation, and was isolated.  Upon examination, he was initially belligerent but then cooperative.  His mood was dysphoric and his affect was congruent.  He spoke at an increased volume.  His thought content was normal.  The provider diagnosed MDD "possibly" with psychotic features and assessed it as chronic.  He assigned a GAF score of 55, indicating moderate symptoms.  

In April 2010, the Veteran reported forgetting what he put on his grocery list.  This level of memory impairment is more appropriately described by short and long term memory impairment, which is contemplated by the 50 percent criteria.  He also reported that he had difficulty getting along with his wife during stressful periods.  This is more appropriately described by the 50 percent criteria, which note "difficulty" rather than "inability" to establish and maintain effective relationships.  

In June 2010, the Veteran was "very difficult and rude" during VA treatment for his back disability.  A July 2010 VA treatment record shows that he had a low risk for suicide.  He reported feeling anxious.   His remote and recent memory were intact.  His insight was "limited" and his judgment was fair.  A GAF score of 45 was assigned, indicating serious symptoms.  

The evidence from May 2009 to July 2010 does not show that his MDD symptoms are more closely approximated by the 50 percent criteria.  Many of the symptoms reported during this period of time are identical to those reported previously and were not shown to have increased in severity, frequency, or duration. With regard to newer symptoms, his audiovisual hallucinations are not more closely approximated by the 70 percent criteria because they occurred only "occasionally," and they were not severe enough to bother him.  Later in May 2009, the hallucinations were determined to be "not critical at this time."  Therefore they do not reach the level of severity or frequency needed to meet the 70 percent criteria.  

Although ritualistic behavior is contemplated by the 70 percent criteria, the Veteran reported that it was only occasional.  The 70 percent criteria describe a level of severity where the ritualistic behavior "...interfere[s] with routine activities," and the evidence does not show that this occurred.  

In June and July 2010 he displayed rude behavior and was found to have limited insight.  Notably, his GAF score was reduced to 45.  However, this type of behavior was not routine for him and with the exception of June 2010, his insight was consistently noted to be intact.  Therefore episodes such as this did not occur frequently enough to more closely approximate the 70 percent criteria.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's MDD more closely approximates an initial 50 percent rating, but no higher.  38 C.F.R. § 4.7 (2013).  

On July 19, 2010, Dr. M. M. evaluated the Veteran in conjunction with his SSA claim.  The Veteran reported that his psychiatric symptoms had worsened.  He was unable to deal with stress.  He reported anxiety, problems managing situations, and making decisions.  He lived with his wife and children and felt unmotivated to do housework.  He stated that he wanted to be left alone but that he tried to enjoy time with his family.  He denied having hobbies and friends, and described himself as a "loner."  He sporadically attended church.  He avoided talking on the phone.  He stated that his wife was his only source of support.  He stated that he had difficulty getting along with his employers and had difficulty with authority.  He had problems completing tasks in a timely manner due to fatigue and low motivation.  

Dr. M. M. found that the Veteran was avoidant, had feelings of detachment and estrangement, a restricted affect, and increased arousal.  He determined that these symptoms were chronic and had lasted for more than one month.  The symptoms caused "clinically significant distress or impairment in social occupational or other important areas of function."  Dr. M. M. also noted that the Veteran had problems with his short and long term memory.  It was noted that the Veteran denied current homicidal ideation but had "aggressive urges" in the past.  The examiner found that the Veteran's psychiatric symptoms caused "...limited ability to reason and to make occupational personal and social adjustments," and assigned a GAF score of 50.  

Affording the Veteran the benefit of the doubt, Dr. M. M.'s July 19, 2010 evaluation showed that his symptoms were more closely approximated by the 70 percent criteria.  Significantly, it was noted that his symptoms caused significant problems in important areas of functioning.  The 70 percent criteria specifically contemplate impairment in "most areas."  Their duration and severity also more closely match the 70 percent criteria, as they had been consistently present for more than a month and noted to be chronic.  Further, it was noted that he was unable to cope with stress and had problems making decisions, which is more closely approximated by the 70 percent criteria which, among other symptoms, contemplates difficulty adapting to stressful circumstances.  Lastly, the Veteran's short and long term memory were shown to be limited during testing as opposed to only subjective reports.  A 70 percent rating, but no higher, is granted beginning July 19, 2010.  

Dr. M. M.'s assessment does not show that the Veteran's psychiatric symptoms more closely approximate total occupational and social impairment to meet the criteria for a 100 percent rating.  His reports of past suicidal ideation and aggressive impulses indicate some degree of impaired impulse control.  However, they do not rise to the level of severity of the Veteran being a danger to himself or others, which is contemplated by the 100 percent criteria.  He experienced audiovisual hallucinations but they were not found to interfere with his life and were not persistent.  Lastly, the Veteran's memory loss that was found present during testing was not severe enough to be more closely described by loss of names of close relatives, his own occupation, or his own name.  His lack of friends or desire to socialize is more accurately described by the 70 percent criteria which specifically contemplate an "inability" to form and maintain interpersonal relationships.  Further, he maintained a relationship, though strained, with his wife and two children, with whom he lived.  This shows that his social impairment was not total.  Dr. M. M. concluded that the Veteran's ability to reason was limited, which does not rise to the level of severity needed to be more accurately described by the 100 percent criteria which contemplate gross impairment in thought processes or ability to communicate.  Further, his GAF scores did not drop to 40 or below, indicating some impairment in reality testing or communication.  

A September 2010 VA treatment record notes that the Veteran had poor sleep and nightmares two to three times per week.  He denied suicidal or homicidal ideation but reported audiovisual hallucinations during periods of stress.  His speech was pressured.  His mood was dysphoric, anxious, and irritable "most of the time."  His concentration was "fair," and his memory was intact.  A GAF score of 50 was assigned, indicating moderate symptoms.  

A September 2010 Mental Residual Functional Capacity Assessment from Dr. L. R. noted that the Veteran was not significantly limited by his ability to remember locations and procedures, and understand and remember very short and simple directions.  He was moderately limited in his ability to understand and remember detailed directions, carry out directions, maintain effort and concentration for extended periods, work in coordination with others without being distracted, interact appropriately with the public, and get along with co-workers and peers.  He was markedly limited in his ability to complete a normal work day and work week without interruptions from his psychiatrist symptoms, and his ability to respond appropriately to changes in a work setting.  Dr. L. R. stated that the Veteran was "unable" to complete a standard work day or week without "significant" limitations from his symptoms and that he was also "unable" to handle change and criticism appropriately.  

At his January 2011 Board hearing, he reported panic attacks and sleep problems.  He felt frustrated.  He did not think that he had memory problems.  He thought his symptoms interfered with his judgment because he did not make good decisions.  He stated that he did not trust people and sometimes did not want to be around his wife and children and stated that it was difficult to be social.  He reported physical altercations at work.  He stated that he had suicidal ideation but was more concerned about hurting other people.  He stated that he did a "pretty good job" with his personal hygiene.  He reported checking behavior. 

The evidence from September 2010 to January 2011 also does not show that his symptoms produce total occupational and social impairment.  The Veteran reported altercations with other people, indicating unprovoked irritability and periods of violence.  This is expressly contemplated by the 70 percent criteria.  His impaired impulse control does not rise to the level of frequency or severity to more closely contemplate a persistent danger of hurting himself or others.  The Veteran's deficiencies in mood such as depression and anxiety are expressly contemplated by, at best, the 70 percent criteria, which address near-continuous depression or panic.  38 C.F.R. § 4.130 (2013).  

The next piece of evidence pertinent to the Veteran's MDD is the October 26, 2011 VA examination upon which the grant of an 100 percent rating was granted.  

The 100 rating criteria specifically contemplate "total" impairment, and such impairment must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's MDD does not more closely approximate a 100 percent rating prior to October 26, 2011.  38 C.F.R. § 4.7 (2013).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2013).  

C. DDD

The RO assigned an initial noncompensable rating for the Veteran's DDD and increased it to 20 percent effective January 9, 2008.  The Board grants a 10 percent disability rating effective April 26, 2007 and denies a rating in excess of 20 percent.  

The Veteran's back disability is evaluated under Diagnostic Code 5243, intervertebral disc syndrome (IVDS),which may be evaluated using the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, under which, a 10 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

For purposes of assigning evaluations under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1 (2013).  The Veteran has reported self-imposed bed rest.  In May 2007, Dr. V. K., a private physician stated that the Veteran was "prescribed bed rest when symptoms arise to subdue any lumbar pain spasm/pressure and bilateral radiculopathy."  However, Dr. V. K. did not specify the duration of the prescribed bed rest, instead indicating that it was up to the Veteran to decide based upon his pain level.  Therefore, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not apply because a physician did not prescribe the duration of periods of bed rest.  

IVDS may also be rated under the General Rating Formula for Diseases and Injuries of the Spine, under which a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The criteria for a 30 percent evaluation pertain only to the cervical spine and are therefore not applicable in this case.  A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2013).  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2013); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In July 2004, the Veteran reported to his VA provider that "...he continues to have chronic low back pain, but ... he does not have a lot of pain and ...his shin splints are his worst problem."  A November 2004 MRI noted a 2 millimeter (mm) disc bulge at L5-S1.  He complained of back pain in November 2005.  These records do not support a compensable evaluation.  Although the Veteran reported back pain, it is not shown that he had painful motion, limited motion, or any other functional loss.  

The Veteran underwent a VA examination in May 2006.  He complained of chronic low back pain for which he took medication.  Upon examination, he had normal posture and gait.  He had full range of motion and no motor or sensory deficits.  Painful motion was not noted.  The examiner noted that a private MRI conducted in 2050 showed mild DDD of L5-S1 with mild right neural foraminal stenosis.  The examiner diagnosed chronic low back pain and osteoarthritis.  

Although the May 2006 examiner diagnosed arthritis, a 10 percent rating under Diagnostic Code 5003 is not warranted.  38 C.F.R. § 4.71a (2013).  The evidence does not show that arthritis has been confirmed by x-ray.  Importantly, subsequent x-rays taken in July 2010, September 2010, and December 2011 did not show arthritis.  The December 2011 examiner specifically found that the Veteran did not have arthritis.  The Board finds that the Veteran does not have arthritis which is confirmed by x-ray and therefore Diagnostic Code 5003 is not for application.  

The May 2006 examination report does not support a compensable evaluation because it revealed normal gait, posture, and ranges of motion without pain.  Guarding, spasm, and tenderness were not found and no vertebral fractures were noted.  

On April 26, 2007, the Veteran was treated by Dr. V. K., a private physician.  He complained of back pain.  Upon examination, he had an antalgic gait.  His forward flexion was 90 degrees, his extension was 20 degrees, his lateral flexion was normal at 30 degrees bilaterally, and his lateral rotation was 20 degrees bilaterally.  His combined range of motion of his thoracolumbar spine was 190 degrees, which falls under the criteria for a 10 percent rating under the General Rating Formula for Diseases and Injures of the Spine.  38 C.F.R. § 4.71a (2013).  Therefore, a 10 percent rating is granted effective April 26, 2007.  

The provisions of 38 C.F.R. § 4.59, which relates to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The record from Dr. V. K. shows complaints of pain accompanied by limitation of motion.  The Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  38 C.F.R. § 4.59 (2013); see also Burton, 25 Vet. App. at 4.  However, joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The minimum rating has been awarded in this case.  

In May 2007, Dr. V. K. noted that the Veteran's DDD prevented employment due to pain, spasm, and pressure.  In June 2007, Dr. V. K. stated that the Veteran was able to carry five pounds occasionally.  He was unable to stand for more than 15 minutes or sit for more than one hour.  He was unable to stoop, crouch, kneel, or scrawl.  He was able to climb and balance for one third of his work time.  He was able to reach, handle, feel, push, and pull without limitation.  

At his December 2007 RO hearing, the Veteran testified that he had constant pain and that "at times" it hurt to bend over.  He stated that prolonged sitting or standing aggravated his pain.  He stated that he did not wear a back brace.  

The records from Dr. V. K. from April 2007 to May 2007 and the testimony from his December 2007 hearing do not support a 20 percent evaluation.  Even though there are competent, credible findings of significant pain, it was not such that it reduced his forward flexion to 60 degrees or reduced his combined range of motion to less than 170 degrees.  Although spasm was noted, Dr. V. K. did not state that it impacted his gait or spinal contour.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from DDD does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a (2013).  

On January 9, 2008, the Veteran underwent a VA examination that was the basis of the grant of a 20 percent rating.  He reported back pain at a level of eight to ten out of ten.  He stated he had flare-ups with day to day activities.  He used a back brace.  He reported that he could walk for 15 minutes and was not unsteady.  He was able to drive for 30 to 40 minutes.  He could not engage in recreational activities.  Upon examination his flexion was 50 degrees, his extension was 20 degrees, his lateral flexion was 20 degrees bilaterally, and his lateral rotation was 20 degrees bilaterally.  He reported pain at all endpoints of motion.  He did not have spasm or guarding.  His neurologic examination was normal except for diminished sensation at the L5 distribution on the left side.  His reflexes were symmetrical.  This examination does not support a 40 percent rating.  Even when considering pain at the endpoints of motion, his forward flexion is not more closely approximated by a limitation to 30 degrees or less, or favorable ankylosis.  Because he retains mobility in his thoracolumbar spine, he does not manifest ankylosis of any form.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).

In February 2008, it was noted that the Veteran was unmotivated to perform physical therapy exercises.  He walked without an assistive device and had a non-antalgic gait.  It was noted that he moved "with apparent ease."  In March 2008, he reported throbbing back pain rated at a severity of eight out of ten.  

In December 2008, he underwent another VA examination.  He complained of back pain.  He reported flare-ups three to four times per week with prolonged standing, lifting, or vacuuming.  Flare-ups could last two hours to two days and were relieved by rest, heat, and medication.  He denied bladder and bowel problems.  He stated he could walk one mile and did not use assistive devices.  The examiner noted that his DDD did not impact his abilities of daily living.  Upon examination, his flexion was normal at 90 degrees with pain from 80 to 90 degrees.  His extension was 25 degrees without pain.  His lateral flexion and rotation were normal at 30 degrees bilaterally with pain from 25 to 30 degrees on the left side and the end point on the right side.  There was objective evidence of tenderness in the lumbar muscles.  He did not have guarding or spasm.  He had a normal spinal contour and gait.  His posture was normal.  The examiner diagnosed "mild" DDD.  The December 2008 VA examination shows a vast improvement of symptoms when compared to the January 2008 examination.  In December 2008, his ranges of motion were normal with the exception of a loss of 5 degrees of extension and some pain towards the endpoints of motion.  Even considering his complaints of pain, the symptoms shown at the December 2008 examination do not approach the criteria for a 40 percent evaluation, which require a forward flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2013).  

A December 2009 VA treatment record noted that the Veteran biked three miles per day.  

In April 2010, the Veteran asserted that back pain made it difficult to put on shoes and underwear, and wash lower parts of his body.  However, he stated that he had no problems with personal care.  In June 2010, he went to the emergency room at a VA facility for an episode of back pain.  In July 2010, he reported burning back pain, especially on right lateral flexion.  A July 2010 x-ray from Dr. D. F., a private physician, was normal.  

In September 2010, Dr. A. F., a private physician, noted that the Veteran had steroid injections for his symptoms.  He had weakness in both legs.  He could walk one quarter of a mile and climb one flight of stairs.  He used orthotics, but no assistive devices.  It was noted that he had no difficulty getting on and off the examination table.  He did not have tenderness.  His forward flexion was 60 degrees and his lateral flexion was 25 degrees bilaterally.  His x-ray was normal.  Dr. A. F. noted that the "...alleged limitations [were] not fully supported by medical and other evidence in [the] file."  Dr. A. F.'s record does not support a 40 percent rating because it does not show that pain causes functional loss or limitation such that forward flexion approaches 30 degrees or less.  Significantly, Dr. A. F.'s findings regarding the Veteran's report of symptoms damage the Veteran's credibility with regard to his pain level and limitation of motion at this examination.  

At his January 2011 Board hearing, the Veteran reported back spasm and stiffness.  He stated that he slept with a pillow under his legs.  He stated that his left leg was shorter than his right.  As discussed above, the record does not support this statement.  He stated that he was able to "bend all the way down," but not without pain.  

In December 2011, the Veteran underwent a VA examination.  He reported continuous pain at L4-S1 that was a severity of five or six out of ten, but reached ten out of ten sometimes.  He stated that he self-manipulated his spine until it popped, which provided some relief.  He reported unsteadiness and stumbling but denied falling.  He had occasional locking.  Coughing and sneezing caused his pain to increase.  He had a back brace but did not use it because it hurt.  He was able to walk one quarter of a mile and stand for four to five minutes.  The examiner noted that his activities of daily living were "normally not limited," but that occasionally when his pain was more severe, he was unable to shower or bathe.  He reported flare-ups four to five times per week that caused him to "seek self-imposed bed rest."

Upon examination, his flexion was 45 degrees, extension was 10 degrees, lateral flexion and rotation were 20 degrees each bilaterally.  He had pain at the endpoints of motion.  Significantly, the examiner noted that, "the [V]eteran flexes his back to 45 degrees with complaints of pain on direct testing.  He is able to sit with ease on the exam table and couch (waiting area) with the hips and back flexed to 90 degrees.  There is a question of symptom magnification."  He had no additional limitation of motion following repetitive testing.  Regarding functional loss, he had painful and limited motion, and interference with standing, sitting, and weight bearing.  He had localized tenderness to palpation from L4-S1 without spasm.  His strength was normal.  The examiner concluded that he had no additional signs or symptoms attributable to his back.  Imaging studies showed disc desiccation at L5-S1 without arthritis or vertebral fracture.  

The Veteran's January 2011 hearing testimony and December 2011 VA examination do not support a 40 percent rating.  Although the Veteran's forward flexion was 45 degrees with pain, this is not sufficient to more closely approximate a forward flexion of 30 degrees or less.  Further, the examiner found that when not being directly examined, he was able to sit with his back flexed to 90 degrees.  The Board finds that this diminishes the Veteran's credibility with regard to his report of symptoms and ranges of at the December 2011 VA examination.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his DDD does not equate to more than the disability picture contemplated by the 20 percent rating already assigned.  38 C.F.R. § 4.71a (2013).  

In summary, affording the Veteran the benefit of the doubt, a 10 percent rating for DDD, but no higher is granted effective April 26, 2007. The preponderance of the evidence is against a disability evaluation in excess of 20 percent for the remainder of the appeal period.  38 C.F.R. §§ 4.3, 4.7 (2013).  

Finally, under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  For the reasons discussed below, separate 10 percent ratings for radiculopathy of the lower extremities are granted. 

Diagnostic Code 8520 contemplates impairment of the sciatic nerve.  Incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2013).  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a) (2013).

The Veteran is competent to report radiating pain and tingling.  For the majority of the appeal period, his reports of radiculopathy symptoms have been consistent.  Further, an April 2007 private record from Dr. V. K. notes bilateral positive straight leg raise tests, indicating radiculopathy.  A May 2007 private treatment record from Dr. V. K. notes a diagnosis of lumbar radiculopathy.  Therefore, the Veteran's statements are credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Affording the Veteran the benefit of the doubt, separate 10 percent ratings are established for radiculopathy.  

However, the evidence does not support a finding that there is moderate incomplete paralysis of the sciatic nerve.  The Veteran's complaints of radiating pain have been largely subjective, with the only medical diagnoses of radiculopathy being in April and May 2007.  He had a positive straight leg raise test in April 2007.  However, his straight leg raise tests were negative in July 2010, twice in September 2010, and December 2011.  His ankle and knee reflexes were hypoactive bilaterally at his December 2011 VA examination.  However, the record for the remainder of the appeal period notes normal reflexes.  Further, his neurological examinations have been consistently normal with the exception of his January 2008 VA examination which noted diminished sensation at the L5 distribution on the left side.  For these reasons, the Veteran's symptoms from radiculopathy in his lower extremities are not more closely approximated by a 20 percent rating under Diagnostic Code 8520.  38 C.F.R. § 4.124(a) (2013).  To this extent, the appeal is denied.  38 C.F.R. § 4.3 (2013).  

D. Extraschedular Rating

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's shin splints, MDD, and DDD are contemplated by the schedular criteria set forth in their respective Diagnostic Codes.  

The Veteran's shin splints manifest predominantly as anterior medial shin pain with occasional swelling, which are adequately analogized to an impairment of the tibia and fibula.  Diagnostic Code 5262 provides for ankle and knee disabilities unrelated to joint motion.  38 C.F.R. § 4.71a (2013). The Veteran's MDD produces mood disturbance (such as feelings of depression, guilt, anxiety, worthlessness, and hopelessness, and irritability), sleep impairment, memory impairment, difficulty establishing and maintaining interpersonal relationships, impaired impulse control, impaired insight, and audiovisual hallucinations.  These symptoms are contemplated by the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  The Veteran's DDD manifests as painful, limited motion with additional functional loss and radiculopathy.  These symptoms are contemplated by 38 C.F.R. §§ 4.40 and 4.45, and the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2013).  The Veteran complained of radicular symptoms, and as a result, separate evaluations were granted for bilateral lower extremity radiculopathy.  The Veteran's service-connected disabilities do not produce symptoms that are not contemplated by the rating criteria under which they are evaluated. 

The Board notes that the Veteran complained of erectile dysfunction secondary to MDD.  As noted above, this issue has been referred to the AOJ for initial consideration.  The Veteran also reported bladder impairment, which he attributed to his service-connected DDD.  As noted above, that issue is being remanded to determine whether he has bladder impairment which may be separately rated as a neurological component of his DDD.  

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disabilities, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition that has been assigned a disability rating.  Accordingly, this is not an exceptional circumstance in which referral for extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

IV. TDIU  

The evidence of record shows that the Veteran is unemployable solely as the result of his service-connected disabilities.  38 C.F.R. § 3.340(a)(1) (2013).  Taking into account the portions of this decision that are favorable, the Veteran's combined disability picture first met the regulatory threshold criteria for consideration of a TDIU on January 9, 2008.  38 C.F.R. § 4.16a (2013).  


ORDER

Service connection for sleep apnea is granted.  

Service connection for bilateral pes planus is granted.  

Service connection for a bilateral ankle disability is denied. 

A 20 percent disability rating for right leg shin splints is granted.  

A 20 percent disability rating for left leg shin splints is granted.  

An initial 50 percent disability rating for MDD is granted. 

A 70 percent disability rating for MDD is granted, effective July 19, 2010.  

A 10 percent disability rating for DDD at L5-S1 is granted, effective April 26, 2007.  

A disability rating greater than 20 percent for DDD is denied.  

A separate 10 percent rating for radiculopathy of the right lower extremity is granted.

A separate 10 percent rating for radiculopathy of the left lower extremity is granted.

A schedular TDIU is granted, effective January 9, 2008.  


REMAND

Remand is necessary for additional development with regard to the following issues.  

With regard to hypertension, a supplemental medical opinion is needed to address the Veteran's prehypertensive blood pressure readings in service.  With regard to GERD, a supplemental medical opinion is needed to address the Veteran's lay statements.  With regard to his bilateral foot disability, a new examination is needed to address his diagnoses of bilateral plantar fibromatosis and bilateral calcaneal spurs.  With regard to bladder dysfunction, an opinion is needed to determine whether it is a neurological component of his DDD.  

With regard entitlement to a schedular or extraschedular TDIU prior to January 9, 2008, portions of the Board's decision will have a substantial effect on the merits of his claim for a TDIU.  It is inextricably intertwined and remanded pending AOJ implementation of the Board's decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the October 2011 hypertension examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's STRs which document blood pressure readings of 136/75 and 142/74 in April 1991, and 136/80 in August 1992.  

c) Taking into account that he had instances of prehypertension in service, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, is related to any incident of service, or began within one year after discharge from active service.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Return the Veteran's claims file to the examiner who conducted the October 2011 GERD examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire electronic claims and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's January 2011 Board hearing testimony where he stated that he had stomach problems and heartburn during service.   

c) In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  A negative rationale relying solely on absence of diagnosis or treatment in service is inadequate. 

d) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD began during active service or is related to any incident of service.

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Return the Veteran's claims file to the examiner who conducted the May 2013 foot conditions examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire electronic claims and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A November 2008 VA treatment record showing the Veteran had prosthetics for plantar fascial fibromatosis.  

ii) A December 2008 VA treatment record showing a diagnosis of plantar fasciitis.  

iii) A December 2009 VA treatment record noting persistent left plantar foot pain due to nodular subcutaneous lesions.  

iv) A January 2010 VA treatment record noting a diagnosis of plantar fascial fibromatosis of the left foot.  

v) A May 2010 VA treatment record noting a diagnosis of bilateral calcaneal spurs.  

vi) A September 2010 record from Dr. A. T. noting bilateral plantar neuromas.  

c) The examiner must provide all applicable diagnoses for the Veteran's feet, with the exception of pes planus, for which service connection has already been granted. 

d) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a bilateral foot disability or disabilities (including plantar fascial fibromatosis, plantar fasciitis, and calcaneal spurs) began during active service; or, is related to any incident of service; or if arthritis is diagnosed, began within one year of separation from service.

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination with an appropriate clinician for his claimed bladder impairment.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's January 2011 hearing testimony where he asserted that he urinated six to seven times per night due to his DDD.   

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has bladder impairment that is a neurological component of his service-connected DDD.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. The RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  For any point during the appeal period where the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, readjudication MUST include referral of the appellant's TDIU claim to the Director of the Compensation Service for extraschedular consideration. See 38 C.F.R. §4.16(b) (2013).   

7. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


